Title: From George Washington to Catharine Sawbridge Macaulay Graham, 16 November 1787
From: Washington, George
To: Graham, Catharine Sawbridge Macaulay



Madam,
Mount Vernon Novr 16th 1787.

Your favor of the 10th of Octr 1786 came duly to hand, and should have had a much earlier acknowledgment, had not the business of the public (in which I have been, in a manner, compelled to engage again) engrossed the whole of my time for several months past; and my own private concerns required my unremitted attention, since my return home.
I do not know to what cause I shall impute your not receiving my letter of the 10th of Jany 1786 till the last of June; it went by the common rout—subject to the common incidents.
Mr Pines Historical paintings does not appear to go on very rapidly. He informed me, when I was in Philadelphia, that he had been collecting materials to enable him to proceed with it, but that it must be a work of time to accomplish it.
You will undoubtedly, before you receive this, have an opportunity

of seeing the plan of Government proposed by the Fœderal Convention for the United States. You will very readily conceive, Madam, the difficulties which the Convention had to struggle against. The various & opposite interests which were to be conciliated. The local prejudices which were to be subdued. The diversity of opinions & sentiments which were to be reconciled. And in fine, the sacrafices wch were necessary to be made on all sides, for the general welfare, combined to make it a work of so intricate & difficult a nature, that I think it is much to be wondered at, that any thing could have been produced with such unanimity as the Constitution proposed.
It is now submitted to the consideration of the People, & waits their decision. The legislatures of the several States which have been convened since the Constitution was offered, have readily agreed to the calling a Convention in their respective States—some by an unanimous vote, and others by a large Majority, but whether it will be adopted by the People or not, remains yet to be determined. Mrs Washington & the rest of the family join me in Compliments and best wishes for you and Mr Graham. I have the honor to be Madam—Yr Most Obedt & Very Hble Servant

Go: Washington

